 11In the Matter of BENDIx PRODUCTS CORPORATIONandLOCAL No. 9,,INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICACase No. R-8DIRECTION OF ELECTIONJanuary29, 1936The Board having found that a question affecting commerce hasarisen concerning the representation of employees of the BendixProducts Corporation, South Bend, Indiana., within the meaningof Section 9, subdivision (c) and Section 2, subdivisions (6) and (7)of the National Labor Relations' Act, approved July 5, 1935, and thatan election by secret ballot should be conducted, it is herebyDIRECTED that, as part of the investigation authorized by theNational Labor Relations Board in this case to ascertain representa-tives for collective bargaining with the Bendix Products Corpora-tion, an election by secret ballot shall be conducted within a periodof ten days from the date of this Direction of Election, under thedirection and supervision of L.W. Beman, Regional Director forthe Thirteenth Region, acting in this platter as agent of the Na-tional Labor Relations Board, and subject to Article III, Section 9of its Rules and Regulations-Series 1, among all employees of theBendix Products Corporation paid on an hourly basis, except super-visory employees having authority to hire or discharge, clericalemployees, policemen and nurses, on the payroll on the date of thepayment of wages immediately preceding the date of this Direction,to determine whether they desire to be represented by Local No. 9,International Union, United Automobile Workers of America, or bythe Bendix Employees Association.[SAME TITLE]Decision, February 28, 1936Automobileand Aircraft Parts Industry-Unit Appropriate for CollectiveBargaining:eligibility for membership in both rivalorganizations;employeeson hourlybasis-ElectionOrdered:questionaffecting commerce:confusion andunrest among employees-controversyconcerning representation of employees :majority statusdisputed by employer;rival organizations;substantial doubt astomajoritystatus.173 174NATIONAL LABOR RELATIONS BOARDMr. HaroldA. CranfleldandMr. Robert Rissmanfor the Board.Mr. E. H.CasselsandMr. R. B.Johnstone,of Chicago,Ill., andMr. E. F. Seebirt,of South Bend, Ind., for theCompany.Mr. Arthur E. Re'/man,ofWashington,D. C., forLocal No. 9.Mr. Lewis W. Hammond,of South Bend, Ind., for Bendix Em-ployees Association.Mr. MelvinC. Smith,of counsel to the Board.DECISIONSTATEMENT OF CASEA petition for an investigation and certification of representativespursuant to Section 9(c) of the National Labor Relations Act, ap-proved July 5, 1935,and Article III, Section 1, of National LaborRelations Board Rules and Regulations-Series 1, was filed with theRegional Director for the Thirteenth Region by United AutomobileWorkers Federal Labor Union No. 18347, on October 29,1935, alleg-ing that a question affecting commerce had arisen concerning therepresentation of the production employees of Bendix Products Cor-poration,South Bend, Indiana.The National Labor RelationsBoard duly authorized the Regional Director to conduct an investi-gation pursuant to Section 9(c) of the Act.In connection therewiththe Regional Director issued a notice of hearing on November 21,1935, setting a hearing for December 5, 1935, at South Bend, Indiana.On November30, 1935, an amended notice of hearing was issued bythe Regional Director,postponing the hearing from December 5, 1935to December 12, 1935, at the same place;and on December 9, 1935,a second amended notice of hearing was issued by the RegionalDirector, postponing the hearing from December 12, 1935, to Decem-ber 17, 1935,at a different place in South Bend, Indiana.All noticesof hearing were duly served.An answer and a motion to dismisswere filed with the Regional Director by counsel for Bendix ProductsCorporation;and an answer and a motion to dismiss were likewisefiled with the Regional Director by counsel for Bendix EmployeesAssociation.A hearing was held on December 17, 18 and 19,1935, before John A.Lapp, Trial Examiner duly designated by order of the Board.Ben-dixProductsCorporation,BendixEmployeesAssociation, andUnited Automobile Workers Federal Labor Union No. 18347 wereeach represented at the hearing by counsel and participated in theproceedings.Counsel for United Automobile Workers Federal LaborUnion No. 18347filed a motion for leaveto amend itspetition,statingthat subsequent to the filing of its petition its name and designationhad been changed from " United Automobile Workers Federal LaborUnion No. 18347 " to " Local No. 9, International Union, United DECISIONS AND ORDERS175Automobile Workers of America ".The motion for leave to amendwas granted.The motion to dismiss filed by Bendix Products Cor-poration and Bendix Employees Association were denied.Briefswere submitted on behalf of Bendix Products Corporation,BendixEmployees Association,and Local No. 9, International Union, UnitedAutomobile Workers of America, and a reply brief was submitted onbehalf of Bendix Products Corporation.Subsequently,a hearingwas held before the Board,inWashington,D. C., on January 28, 1936,at which counsel for the parties made oral arguments.The Board now affirms the rulings of the Trial Examiner denyingthe motions to dismiss.Upon the evidence adduced at the hearings and from the entirerecord now before it the National Labor Relations Board promulgatesthe following :FINDINGS OFFACT1.Bendix Products Corporation,hereinafter referred to as theCorporation,is a Corporation organized under and existing by vir-tue of the laws of the State of Indiana, having its plant and prin-cipal office in South Bend, St. Joseph County,Indiana.The Cor-poration is a wholly owned subsidiary of the Bendix Aviation Cor-poration,incorporated under the laws of the State of Delaware withits principal executive offices located inChicago,Illinois, and SouthBend, Indiana.The Corporation was incorporated in 1931,and wasorganized by the Bendix Aviation Corporation to acquire manu-facturing assets and to take over manufacturing operations of Ben-dix Brake Company, Bendix-Cowdrey Brake Tester,Inc.,BendixStromberg Carburetor Company, and Bragg-Kliesrath Corporation.According to the application for registration filed with the Securitiesand Exchange Commission by the Bendix Aviation Corporation, thelatter companies now function in sales capacities only; whether theyfunction as such for the Corporation is not stated.2.The Corporation is now and has continuously been engagedsince 1931 in the manufacture and sale of automobile and air craftparts, consisting principally of carburetors and brakes and partstherefor.3.A substantial majority of the raw materials used by the Cor-poration in the manufacturing of its products are obtained frompoints without the State of Indiana.These raw materials consistprincipally of steel,zinc, brass,aluminum, lumber,coal, sand, acid,oil, scrap iron, salt,and brick.The total amount of raw materialspurchased during the period January 1,1935, to November 30, 1935,was approximately 43,000,000 pounds obtained from points withinIndiana, and approximately 103,000,000 pounds obtained from pointswithout Indiana.Of these amounts steel comprised the largest ,176NATIONAL LABOR RELATIONS BOARDvolume, i. e., approximately 25,000,000 pounds obtained from withinIndiana, and approximately 35,000,000 pounds obtained from with-out Indiana, principally Illinois; and coal comprised the secondlargest volume, i. e., approximately 14,000,000 pounds obtained fromwithin Indiana, and approximately 24,000,000 pounds obtained fromwithout Indiana.All of the zinc, brass, aluminum and lumber wasobtained from points without the State of Indiana during the sameperiod.The raw materials are purchased both by contracts for specific lotsand contracts for continuing shipments, and are shipped to the plantby means of railroads and trucking companies.Certain of the rawmaterials, steel for example, are shipped to the plant in a continuingstream as needed, but others, zinc for example, are purchased andshipped to the plant in large quantities several times each year.4.The Corporation's plant is highly mechanized and the ordinarycourse of manufacture is similar to that in other such mechanizedfactories, i. e., the raw materials are cast, shaped and formed intotheir respective parts, and by successive steps the parts are processedand combined into the finished product.The record clearly indi-cates that the various materials flow through the plant in a steadystream in the course of the manufacturing process, and the finishedproducts are thence shipped to various customers.However, duringslack seasons a substantial supply of parts is manufactured andstored for future use.5.A substantial majority of the finished products manufacturedby the Corporation are sold and transported to points without theState of Indiana.These finished products consist principally ofcarburetors and brakes, and parts therefor, for use in the manu-facture of airplanes and automobiles, and thus, the Corporation'sfinished products are sold principally to aircraft and automobilecompanies.The total amount of sales during the period January1 to November 30, 1935, measured in terms of pounds, was appro ci-mately 26,000,000 pounds shipped from the Corporation's plant topoints within Indiana.and approximately 74,000,000 pounds shippedfrom its plant to points without Indiana.A large proportion ofthe 26,000,000 pounds shipped to points within Indiana consists ofscrap iron which is shipped to plants in Kokomo, Indiana; Gary,Indiana ; and Indiana Harbor, Indiana, for resmelting, and thefinished products actually comprise approximately forty per centthereof, or approximately 10,000,000 pounds.Whether the re-smeltered scrap iron is shipped back to the Corporation is not shownby the record.A large portion of the Corporation's finished products are soldto General Motors Corporation and Ford Motor Company and areshipped mainly to Detroit, Michigan, and other points within the DECISIONS AND ORDERS177State of Michigan.The Corporation also sells to automobile com-panies engaged in the manufacture of Studebaker and Auburn auto-mobiles, whose plants are located within the State of Indiana.Thesales of automobile and aircraft parts are usually made on a con-tinuing basis, the understanding with the purchasing companiesbeing that a certain number of such parts will be supplied at agiven rate over some specific period of time.However, there isapparently not in every instance a stipulated number of such partsthat must be furnished on definite dates; to some customers a vary-ing supply is furnished on demand from week to week or month tomonth.6.The aforesaid operations of the Corporation constitute a con-tinuous flow of trade, traffic and commerce among the several states.7.United Automobile Workers Federal Labor Union No. 18347,a labor organization, was organized in the summer of 1933 andobtained its charter from the American Federation of Labor onJuly 28, 1933.On October 1, 1935, the said Union became affiliatedwith the International Union, United AutomobileWorkers ofAmerica, which is affiliated with the American Federation of Labor,and changed its name to " Local No. 9, International Union, UnitedAutomobile Workers of America ", hereinafter referred to as LocalNo. 9.All employees of the Corporation, paid on an hourly basis,except supervisory and clerical employees, policemen and nurses,are eligible to membership in Local No. 9.8.The Bendix Employees Association, hereinafter referred to asthe Association, was organized about September, 1933, and employeesof the Corporation paid on an hourly basis are eligible to becomemembers thereof.No evidence was offered by the Association toshow whether it excludes from membership the same groups ex-cluded by Local No. 9. The Association collects no initiation feesor dues, but obtains its finances from contributions, and from pro-ceeds of entertainments.9.In view of the above, and in view of the fact that no issuehas been raised in this matter relative to the appropriate unit forthe purposes of collective bargaining, we find that the unit appro-priate for the purposes of collective bargaining consists of all em-ployees of the Corporation paid on an hourly basis, except super-visory and clerical employees, policemen and nurses.10. In December, 1935, at the time this case was heard beforethe Trial Examiner, there were approximately 3,450 employees inthe production departments,of the Corporation paid on an hourlybasis.Of this number Local No. 9 claims approximately 2,500members, and the Association claims a membership of 2,549 em-ployees.Local No. 9 has a duly elected Executive Committee andtheAssociationhas a duly elected Executive Board.Both 178NATIONAL LABOR RELATIONS BOARDgroups, representing Local No. 9 and the Association, respectively,meet separately from time to time with the management of theCorporation.11.On and before September 17, 1935, certain of the employees ofthe Corporation, members of Local No. 9, were laid off in theirrespective departments according to seniority.Attempts were madeby the Executive Committee of Local No. 9 to obtain employmentfor these employees in other departments in which the Corporationhad hired new men, with apparently no success.At a meeting ofLocal No. 9 on September 17, 1935, the Executive Committee wasgiven the power to put into effect a strike vote which had been takenseveralmonths previous, in the event the controversy could not besettledwithin forty-eight hours.On the night of September 18,,1935, the Corporation began to move some of its machinery out ofthe plant in order to set up a reserve plant at some distant pointto be used in the event of any extensive labor disturbance.OnSeptember 19, 1935, the management met with all its employees inits auditorium and all employees decided to remain at work.Subse-quent thereto the management met with the President of Interna-tional Union, United Automobile Workers of America, and the Ex-ecutive Committee of Local No. 9, and agreed to bring the machineryback to the plant and put back to work at one place or another theemployees who had been previously laid off and were waiting tobe recalled.12.As a direct result of the above-mentioned threatened labordifficulties the business of the Corporation was substantially de-creased.The General Motors Corporation withdrew approximately20 per cent of its usual volume of business, and the Ford Motor-Company decreased its usual amount of business by approximately50 per cent.13.At meetings between the management of the Corporation andthe Executive Committee of Local No. 9 held during the second weekof July, 1935, and on September 17 or 19, 1935, the Executive Com-mittee informed the management that Local No. 9 represented a ma=jority of ^ the employees, and requested the management to bargainwith it as the sole bargaining agent of the employees. It is notclearwhat statement, if any, the management made at the Julymeeting, but at the meeting in September the management repliedthat it did not know that Local No. 9 actually represented a majorityof the employees of the Corporation. Since July the management,has stated on several occasions that it will continue to meet withboth Local No. 9 and the Association.14. It appears that the Corporation has not only made a practiceof meeting with representatives of both Local No. 9 and the Asso-ciation, but also meets with individuals and other groups of em- DECISIONS AND ORDERS179ployees.It has never actually made any agreement with any groupof its employees, or organization purporting to represent its em-ployees.On numerous occasions the Corporation has consideredgrievances and suggestions which had been presented to it and de-cided to act favorably thereto; however, upon publicly announc-ing such action the same was declared to be the "policy" of the Cor-poration, and no organization was given credit therefor, althoughon several such occasions Local No. 9 was the sole proponent of suchnew plan or working condition.As a result thereof considerablerivalry exists between Local No. 9 and the Association, and a spiritof unrest prevails generally among the employees of the Corporation.15.The unrest and rivalry existing among the employees of theCorporation is of long standing as is evidenced by the fact that onSeptember 14, 1934, United AutomobileWorkers Federal LaborUnion No. 18347 filed with the Regional Labor Board, Tenth Dis-trict, of the old National Labor Relations Board, a petition for anelection in the Corporation's plant, with a view to determining therepresentatives of the employees for the purpose of collective bargain-ing within the meaning of Section 7(a) of the National IndustrialRecovery Act and the Code of Fair Competition for the AutomotiveParts and Equipment Manufacturing Industry.Hearings weresubsequently conducted in this matter on October 11, 1934, and Janu-ary 14, 1935, and a decision and order of election were issued by theold National Labor Relations Board on January 25, 1935, findingthat it was in the public interest that an election be held of all theemployees of the Corporation paid upon the basis of hourly wages.The Corporation thereupon obtained an injunction in a Federal dis-trict court restraining that Board from conducting an election.The Corporation thereafter filed a petition for review in the appro-priate Circuit Court of Appeals.However, the case was droppedwhen the Supreme Court of the United States handed down itsdecision inA. L. A. Schechter Poultry Corporation, et al. v. UnitedStates,295 U. S. 495.16.A question has arisen concerning the representation of the em-ployees of the Corporation paid on an hourly basis, except super-visory and clerical employees, policemen and nurses.17.This controversy is one which has led and tends to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.18.A secret ballot should be taken among the said employees of theCorporation to ascertain their representatives for the purposes ofcollective bargaining.By a Direction of Election, dated January 29,1936, we have already directed that such a secret ballot should betaken. 180NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the above findings, the following conclusions oflaw are made by the Board:1.The employees of the Corporation paid on an hourly basis,except supervisory employees having authority to hire or discharge,clerical employees, policemen and nurses, constitute a unit appropri-ate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of the Bendix Products Corporation, withinthe meaning of Section 9 (c) of the Act.